                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

UNITED STATES OF AMERICA,           )               Civil Action No. 4:18-cv-0425-RBH-TER
                                    )
                   Plaintiff,       )
                                    )
                -vs-                )
                                    )                             ORDER
                                    )
$116,020 IN UNITED STATES           )
CURRENCY,                           )
                                    )
                   Defendant.       )
___________________________________ )

       Presently before the court is the Claimant’s Motion to Amend his Answer (ECF No. 12) and

the Government’s Motion to Strike (ECF No. 20) Claimant’s answer and amended answer. The

Government argues Claimant’s answer should be stricken because Claimant failed to file a verified

claim pursuant to Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions. All pretrial proceedings in this case were referred to the undersigned pursuant

to the provisions of 28 U.S.C. § 636(b)(1)(A) and (B) and Local Rule 73.02(B)(2)(e), DSC.

       Supplemental Rule G(5)(a)(i) provides that a person who asserts an interest in the defendant

property may contest the forfeiture by filing a claim in the court where the action is pending. The

claim must: (A) identify the specific property claimed; (B) identify the claimant and state the

claimant's interest in the property; (C) be signed by the claimant under penalty of perjury; and (D)

be served on the government attorney designated under Rule G(4)(a)(ii)(C) or (b)(ii)(D).

Supplemental Rule G(5)(a)(i)(A)-(D). It is undisputed that Claimant, who is proceeding pro se, failed

to file a claim as required by Supplemental Rule G(5)(a)(I). As such, the Government argues,

Claimant’s answer should be stricken because he lacks standing to contest the forfeiture.
        A person contesting the forfeiture of property in a civil forfeiture action must file a claim “by

the time stated in a direct notice sent under Rule G(4)(b).” Supp. R. G(5)(a)(ii)(A). A verified claim

is important to protect against the filing of false or frivolous claims. See United States of America

v. $104,250.00 in U.S. Currency, 947 F.Supp.2d 560, at 564 (D.Md.2013) (stating “[t]he only

safeguard the courts have against the filing of false claims in ... in rem proceeding is the threat that

the filing of a false claim will trigger a perjury persecution”). An answer to a verified complaint does

not constitute a verified claim under Rule G(5) or 18 U.S.C. § 983(a)(4)(A). A claimant who fails

to comply with the Supplemental Rules lacks statutory standing to assert a claim. See United States

v. $18,690.00 in U.S. Currency, No. 5:13CV00026, 2014 WL 1379914, at *2 (W.D. Va. Apr. 8,

2014) (unpublished).

        While Claimant here has moved to amend his answer, that amendment alone is not sufficient

to cure the defect. However, the Government does not object to Claimant amending his answer.

Therefore, Claimant’s Motion to Amend his Answer (ECF No. 12) is GRANTED, provided that

Claimant files his verified statement of right or interest within ten days of the date of this

order. The Government’s Motion to Strike the Answer and Amended Answer (ECF No. 20) is

DENIED at this time. However, failure of Claimant to file his verified statement of right or

interest within ten days of the date of this order may result in his answer being stricken.

        IT IS SO ORDERED.

                                                        s/Thomas E. Rogers, III
                                                        Thomas E. Rogers, III
                                                        United States Magistrate Judge
March 26, 2019
Florence, South Carolina




                                                  -2-
